Appeal by the defendant New York Racing Association from an order of the Supreme Court, Nassau County, dated November 23, 1977, which granted a temporary injunction restraining it from denying plaintiff access to the Belmont, Aqueduct and Saratoga racetracks. It was stipulated in open court that (1) the order to show cause dated November 23, 1977, be deemed an order made upon notice in view of the fact that it was made after receiving affidavits from, and after hearing, all parties, and (2) the argument on the motion by appellant to vacate the stay be deemed the argument of the appeal. Order affirmed, without costs or *952disbursements, on condition that all parties proceed to trial for the permanent injunction on December 1, 1977 at 10:00 a.m. at the Supreme Court, Nassau County, before Mr. Justice Tomson. Stay continued until the determination of the trial, unless otherwise ordered by the Special Term. This action is consolidated for trial with the action captioned Morgan v New York Racing Assn., (Supreme Ct, Nassau County, Index No. 21310/77). Action discontinued against defendant Jockey Club, Inc. Gulotta, P. J., Hopkins, Latham, Damiani and Shapiro, JJ., concur.